internal_revenue_service number release date index number ---------------------- ------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number --------------------- refer reply to cc ita plr-128583-08 date date legend taxpayer ex-spouse the couple court year the agreement ------------------------------------------------------------------------------------------------------------------ ----------------- ------------------ ----------------------------------------------------- ----------------------------------------------------------- ------------------- --------------------------------------------------------------------------------- year dollar_figures year year ---------------------------------------------------------------------------------------------------------- ----------------------------------------------- ----------------- --------- ---------------------- --------------------------------------------------------------------------------- dear ------------- this ruling responds to a letter dated year submitted by your authorized representative requesting a ruling that payments made by taxpayer to ex-spouse collectively the couple pursuant to an agreement incorporated into the couple’s final judgment of dissolution of marriage with minor child ren the final judgment constitute alimony as the term is defined by sec_71 of the internal_revenue_code and are deductible under sec_215 of the code facts the couple negotiated the terms of their divorce and memorialized their discussions through a written_agreement entitled the agreement the couple were divorced under florida law by the court the court entered the final judgment on year the court ratified and incorporated the agreement into the final judgment plr-128583-08 in the agreement taxpayer promises to make monthly alimony payments to ex- spouse of at least dollar_figures per month subject_to certain increases based on taxpayer’s gross salary and bonuses the agreement provides in relevant part that taxpayer has agreed to pay ex-spouse alimony in the form of a monthly check given to ex-spouse on the 1st day of each month the first payment shall begin on year and shall continue until year which will signify taxpayer’s final payment the agreement does not contain any language mandating that the alimony payments continue after taxpayer or ex-spouse’s death however the alimony payments terminate if ex-spouse remarries within the period of time during which she is to receive alimony payments from taxpayer taxpayer represents that the couple agreed though not in writing that ex-spouse would include the alimony in her gross_income and taxpayer would be entitled to deduct the payments the couple are not members of the same household law and analysis sec_215 provides that in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual's taxable_year sec_215 provides for purposes of sec_215 the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 defines alimony as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and plr-128583-08 d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse a payment must meet all the factors set forth in sec_71 to qualify as alimony as such if after the death of the payee spouse the payor spouse must continue making payments none of the payments made before or after death constitute alimony as defined by sec_71 notice_87_9 1987_1_cb_421 provides that divorce or separate_maintenance instruments executed after date need not expressly state that the payor spouse's liability terminates upon the death of the payee spouse if the termination would occur by operation of state law see also 102_f3d_842 6th cir holding that federal courts look to the state family law if the divorce decree is silent on the issue of whether payments terminate upon payee spouse’s death since the agreement does not expressly state that taxpayer’s liability to ex-spouse terminates upon ex-spouse’s death florida state law dictates whether taxpayer’s alimony payments terminate upon ex-spouse’s death sec_61 of the florida statutes provides in relevant part that i n a proceeding for dissolution of marriage the court may grant alimony to either party which alimony may be rehabilitative or permanent in nature in any award of alimony the court may order periodic_payments or payments in lump sum or both sec_61 indicates that under florida law alimony may be rehabilitative permanent or lump sum in florida the legal effect of alimony payments is determined not by what the payment is called but what it does boyd v boyd so 2d fla dist ct app citing underwood v underwood so 2d fla karch v karch so 2d fla dist ct app zuccarello v zuccarello so 2d fla dist ct app the florida statutes do not indicate the legal effect of each type of alimony payment thus florida case law must provide the legal effect of the three types of alimony payments lump sum alimony is a fixed and certain amount the right to which is vested in the recipient and which is not therefore subject_to increase reduction or termination in the event of any contingency specifically including those of death or remarriage boyd so 2d pincite fla dist ct app citing storer v storer so 2d fla dist ct app cann v cann so 2d fla dist ct app seale v seale so 2d fla dist ct app filipov v filipov so 2d fla dist ct app holding that an award of lump-sum alimony creates a vested right which survives death and is not terminable on the recipient party’s remarriage lump sum alimony can be payable in installments or in a lump sum paid in full morris v plr-128583-08 morris so 2d fla dist ct app citing chester v chester so 2d fla dist ct app permanent and rehabilitative alimony are both types of periodic alimony see kirchman v kirchman so 2d fla dist ct app as a general_rule permanent and rehabilitative periodic alimony terminate upon death of either spouse or remarriage of the receiving spouse canakaris v canakaris so 2d fla holding that permanent periodic alimony is terminated upon death of either spouse or remarriage of receiving spouse citing the first national bank st petersburg v ford so 2d fla in re estate of freeland so 2d fla kirchman so 2d pincite indicating that rehabilitative alimony also terminates upon death of either spouse or remarriage of receiving spouse the payments made by taxpayer to ex-spouse constitute periodic alimony and thus terminate upon ex-spouse’s death taxpayer’s payments to ex-spouse are analogous to the alimony payments in morris v morris so 2d in morris the court found that weekly payments of dollar_figure were periodic alimony payments because the payments were subject_to termination in the event of the payee spouse’s remarriage id pincite the court found that although lump sum alimony may be properly paid in installments the contingencies present in the couple’s divorce decree made the award periodic alimony not lump sum id in this case the agreement like the divorce decree in morris provides that the payments terminate if ex-spouse remarries moreover taxpayer’s alimony payments are subject_to increase based on taxpayer’s salary and bonuses lump sum alimony is a fixed amount not subject_to increase reduction or termination in the event of any contingency boyd so 2d pincite taxpayer’s alimony payments are subject_to termination in the event of ex-spouse’s remarriage and are subject_to increase based on taxpayer’s salary and bonuses therefore the payments fit the definition of periodic alimony since periodic alimony payments terminate upon either spouse’s death the alimony paid_by taxpayer to ex-spouse will terminate upon her death and thus qualifies as alimony under sec_71 and may properly be deducted by taxpayer under sec_215 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-128583-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc
